FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DUANE DIXON,                                     No. 13-16852

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01225-LJO-DLB

  v.
                                                 MEMORANDUM*
DEPARTMENT OF CORRECTIONS
AND REHABILITATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       California state prisoner Duane Dixon appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review do novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Dixon’s action because Dixon failed to

allege facts sufficient to show that defendants were deliberately indifferent to his

head injury. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (to

demonstrate deliberate indifference, the prisoner must show “a purposeful act or

failure to respond to a prisoner’s pain or possible medical need” and “harm caused

by the indifference”); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004)

(“[M]edical malpractice or negligence is insufficient to establish a constitutional

deprivation under the Eighth Amendment.”).

      AFFIRMED.




                                           2                                    13-16852